Citation Nr: 0018843	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.

2.  Entitlement to a compensable rating for sinusitis.

3.  Entitlement to a rating in excess of 60 percent for 
degenerative joint disease of the lumbar spine with a disc 
bulge at L3-L4.

4.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left shoulder.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee meniscectomy.


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was remanded by the Board for 
further development in March 1999.  The case was returned to 
the Board in May 2000.

In a letter received at the RO in November 1999, the veteran 
affirmatively withdrew his authorization to be represented by 
R. Edward Bates, Esq.  Accordingly, the Board will review the 
case with the veteran petitioning for relief in a pro se 
capacity.  38 C.F.R. § 20.607 (1999).

The Board notes that following its March 1999 remand, the RO 
granted a total rating based upon unemployability due to 
service-connected disabilities.  Thus, that issue is no 
longer in appellate status.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims on appeal has been obtained. 

2.  The veteran currently manifests level IV hearing in his 
right ear.

3.  The veteran experiences several non-incapacitating 
episodes of sinusitis each year with infrequent headaches 
productive of moderate impairment; he does not experience 
more than six non-incapacitating episodes of sinusitis a 
year, more than two incapacitating episodes of sinusitis a 
year, or severe and frequent headaches.

4.  The veteran's degenerative joint disease of the lumbar 
spine with a disc bulge at L3-L4 is manifested by chronic low 
back pain, lumbar stenosis, and severe restriction of lumbar 
range of motion productive of no more than pronounced 
impairment.

5.  The veteran is right-hand dominant.

6.  The veteran's degenerative joint disease of the left 
shoulder is manifested by left shoulder pain, tenderness of 
the rotator cuff musculature, and moderate limitation of left 
shoulder motion.

7.  The veteran's residuals of a right knee meniscectomy are 
manifested by a well-healed scar and slight limitation of 
motion, with no subluxation, instability, or locking. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).

2.  The criteria for a 10 percent rating for sinusitis have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6512 (1997); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6512 (1999). 

3.  The criteria for a rating in excess of 60 percent for 
degenerative joint disease of the lumbar spine with a disc 
bulge at L3-L4 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 
5289, 5292, 5293, 4.124a, Diagnostic Code 8520 (1999).

4.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5201 (1999).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a right knee meniscectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
the claims has been satisfied.  Id.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the disabilities at issue.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (1999).

I.  Hearing loss

At his July 1996 VA audiological examination, the veteran 
complained of difficulty hearing over the previous 4-5 years.  
He said that he had never worn hearing aids.  

On the authorized July 1996 audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
45
60
75
LEFT

10
25
50
55

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 92 percent in the left ear.  The 
veteran denied experiencing tinnitus.  The examiner stated 
that with respect to the right ear, the audiogram revealed 
normal hearing at 250 and 500 Hz and moderate to severe 
sensorineural hearing loss above 500 Hz.  The examiner also 
added that word recognition scores were good for the right 
ear and excellent with respect to the left.  The examiner 
suggested referring the veteran to an otolaryngologist for 
further examination given the asymmetric nature of the 
veteran's hearing loss.  

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Under the new criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  These 
changes became effective June 10, 1999.

These changes in the rating criteria are of no significance 
in this case since the veteran does not have one of 
exceptional patterns of hearing impairment addressed in the 
revised criteria.  

The determination of the degree of impairment is based on the 
results of controlled speech discrimination tests (Maryland 
CNC) together with an average of hearing threshold levels as 
measured by puretone audiometry.  38 C.F.R. § 4.85.  Puretone 
threshold average used for rating purposes is the sum of 
puretone thresholds at 1,000, 2,0000, 3,000 and 4,000 hertz.  
38 C.F.R. § 4.85(d).

The rating schedule establishes 11 auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85, Code 6100-
6101.  Disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  When service connection is in effect for hearing 
loss in only one ear, and total deafness is not present in 
both ears, the non-service-connected ear is considered to 
exhibit normal hearing (level I) for rating purposes.  
VAOPGCPREC 32-97; 62 Fed. Reg. 63,605 (1997); 38 C.F.R. 
§ 4.85(f).  

After a thorough review of the clinical results noted above, 
the Board finds that a compensable rating for right ear 
hearing loss is not warranted.  The July 1996 VA audiological 
evaluation showed that the average of the hearing threshold 
levels for the relevant frequencies was 56.25 decibels in the 
right ear and 35.00 decibels in the left ear.  When 
considered with the speech discrimination ability outlined 
above, the veteran demonstrated hearing impairment equating 
to level IV hearing in the right ear.  See 38 C.F.R. § 4.85, 
Table VI.  As mentioned, the veteran's non-service-connected 
left ear hearing impairment equates to level I hearing as a 
matter of law because deafness is not shown in both ears.  
This level of hearing acuity equates to a noncompensable 
rating.  See 38 C.F.R. § 4.85, Table VII. 

Accordingly, a compensable evaluation is not warranted.

II.  Sinusitis

The RO granted service connection for chronic sinusitis in a 
January 1975 rating decision, in which it also assigned a 
noncompensable rating under Diagnostic Code 6512.  That 
rating has remained in effect since then.

During the course of the veteran's appeal, the Rating 
Schedule for disabilities of the respiratory system was 
revised effective October 7, 1996.  Schedule for Rating 
Disabilities; Respiratory System, 61 Fed. Reg. 46,720 (1996) 
(codified at 38 C.F.R. § 4.97).  The RO has informed the 
veteran of the newly enacted provisions of the Rating 
Schedule for disabilities of the respiratory system 
pertaining to sinusitis. 

Pursuant to the rating criteria effective from October 7, 
1996, a noncompensable rating is warranted where the 
sinusitis is detected by x-rays only.  A 10 percent rating is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 30 percent 
evaluation is assigned under Diagnostic Code 6512 for chronic 
frontal sinusitis when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6512 (1999).

Under the rating criteria effective prior to October 7, 1996, 
a noncompensable evaluation is warranted where there are x-
ray manifestations of sinusitis with occasional mild 
symptoms.  A 10 percent evaluation is assigned for moderate 
sinusitis with discharge or crusting or scabbing and 
infrequent headaches.  A 30 percent rating is assigned for 
severe sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  38 C.F.R. § 4.97, Diagnostic Code 6512 
(1996).

Review of the medical evidence reveals that the veteran does 
experience recurring episodes of sinusitis that require 
antibiotic treatment.  Specifically, from September 1996 to 
May 1998, the veteran was treated for 6 distinct episodes of 
acute sinusitis.  The records show that the veteran 
experienced significant sinusitis symptoms including frontal 
headaches, pressure, and purulence.  However, the clinical 
records do not reveal that any of the episodes of sinusitis 
were incapacitating.  At his June 1999 VA examination, the 
veteran reported intermittent nasal congestion and drainage 
with periodic sinus infections.  He said that he used a nasal 
inhaler to control his symptoms.  The June 1999 VA 
examination revealed no frontal or maxillary sinus tenderness 
or nasal discharge.  The examiner commented that the 
veteran's sinuses appeared to be under good control 
medically.

Nevertheless, in light of the frequency and severity of these 
sinusitis attacks, the Board is of the opinion that the 
evidence supports a finding that the veteran experiences 
between three to six non-incapacitating episodes per year.  
Thus, a 10 percent rating is warranted.  Additionally, the 
Board is of the opinion that the veteran's sinusitis symptoms 
fulfill the criteria for a 10 percent rating for sinusitis in 
effect prior to October 7, 1996, as the veteran has 
experienced acute sinusitis with infrequent headaches and 
associated purulent discharge.  Thus, a 10 percent rating is 
warranted for the entire appellate period extending from the 
filing of the veteran's claim for increase in May 1996.

However, the evidence does not show that the disability more 
nearly approximates the criteria for an evaluation in excess 
of 10 percent over this period as there is no clinical or 
other corroborating evidence that the veteran experiences 
more than two incapacitating episodes of sinusitis per year 
requiring prolonged antibiotic treatment, or more than six 
non-incapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting.  
Similarly, the evidence does not show frequent incapacitating 
attacks, headaches, or other indicia of a 30 percent rating 
under the rating criteria in effect prior to October 7, 1996.   
At his June 1999 VA examination, he only complained of 
intermittent nasal congestion and drainage with periodic 
infections.  Accordingly, the Board concludes that a rating 
in excess of 10 percent is not warranted.

III.  Orthopedic and neurologic disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  



A.  Lumbar spine

Service connection for degenerative arthritis of the lumbar 
spine and left shoulder was granted in a January 1975 rating 
decision.  One evaluation of 10 percent was assigned for the 
disability.  The rating was increased to 20 percent in a June 
1981 rating decision.  In an August 1999 rating decision, the 
RO assigned separate ratings of 20 percent for left shoulder 
degenerative joint disease and 60 percent for degenerative 
joint disease of the lumbar spine with disc bulge at L3-L4.

VA outpatient treatment records show that the veteran was 
seen during the period from April to May 1996 for 
degenerative joint disease and degenerative disc disease of 
the low back.  During those visits, the veteran's complaints 
included acute radiating back pain.

The veteran was examined by VA for his lumbar spine 
disability in July 1996.  Range of motion testing disclosed 
forward flexion to 95 degrees, backward extension to 35 
degrees, left and right lateral flexion within normal limits, 
and rotation within normal limits, bilaterally.  The examiner 
reported that there was no objective evidence of pain on 
motion.  The examiner diagnosed disc narrowing at L1-2, L3-4, 
T12-L1 with osteoarthritic changes of the entire spine and 
spina bifida of the fifth lumbar vertebra with scoliosis to 
the right.

A further VA examination report of the veteran's joints dated 
in July 1996 is of record.  Additional clinical commentary 
provided in this report includes the examiner's 
characterization of the veteran's lumbar spine motion as full 
and the fact that lumbar spine x-rays showed degenerative 
osteoarthritis.  The examiner diagnosed, inter alia, slight 
arthritic changes with a slightly limited range of motion of 
unspecified body parts.

Voluminous medical reports received from the Social Security 
Administration (SSA) are associated with the claims files.  
They show that the veteran was treated for his lumbar spine 
degenerative joint disease at various times since his 
separation from service.  He was seen for intermittent flare-
ups of his chronic low back pain.  He was granted SSA 
disability benefits primarily for his degenerative joint 
disease in a July 1987 decision.  

The veteran underwent further VA examination of his joints in 
November 1996.  The examination revealed lumbar flexion 
through 80 degrees and extension to 15 degrees, both with 
some pain.  Lateral bending was achieved through 20 degrees, 
bilaterally, with pain.  The veteran was able to rotate the 
lumbar spine 45 degrees, bilaterally, with minimal pain.  The 
examiner diagnosed severe lumbar spine arthrosis and 
degenerative arthritis restricting the veteran to sedentary 
work.

Medical reports from a Fort Leonard Wood medical facility 
covering the period from August 1995 to May 1999 show 
treatment for a variety of ailments, including chronic low 
back pain.  The veteran was prescribed multiple analgesic 
medications in order to relieve his pain.

Also of record are reports from the VA Medical Center in 
Columbia, Missouri showing that the veteran was evaluated for 
possible back surgery in February 1999.  The veteran 
complained of neck, shoulder, low back, and bilateral hip 
pain.  The examiner noted that the veteran had severe 
degenerative joint disease and degenerative scoliosis 
throughout his spine.  Instead of surgery, however, the 
examiner recommended epidural lumbar injections.  

In a June 1999 letter, the veteran's attorney submitted 
interrogatories concerning the veteran's orthopedic 
functional impairment that were answered by his treating 
physician at Fort Leonard Wood.  The responses included the 
fact that the veteran had back pain with flexion at 20 
degrees and then without pain in flexion to 90 degrees, pain 
with extension at 10 degrees, and then no pain at 20 degrees.  
Positive findings noted by the physician included back muscle 
weakness, sensory loss, diminished reflexes, muscle spasms, 
tenderness near the spine, and an abnormal gait.  The 
remainder of the physician's responses related to functional 
limitations of unspecified body parts.  

In response to the Board's March 1999 remand, the veteran 
underwent another VA spinal examination in June 1999.  The 
examination report states that the veteran complained of low 
back pain that radiated to his hips and occasionally to the 
back of his legs and knees.  The veteran reported that he 
could only walk 120 feet due to the pain.  The examiner noted 
the veteran's back therapies including lumbar epidural 
steroid injections, extensive physical therapy, use of a TENS 
unit, lumbar corsets, shoe lifts, and analgesic narcotics.  

The examination revealed that the veteran's gait was 
asymmetric.  There was mildly increased thoracic kyphosis 
with mild lumbar scoliosis to the left.  The veteran 
exhibited forward flexion to 56 degrees, backward extension 
to 10 degrees, left side bending to 6 degrees, right side 
bending to 8 degrees, and essentially no axial rotation, 
bilaterally.  Muscle stretch reflexes were 3+ at the knees, 
1+ at the right ankle and 2+ at the left ankle.  Plantar 
response was flexor on the left and absent on the right.  
There was obvious decrease in bulk of the right thigh and 
calf regions.  Proximal leg strength was 4+/5 with give-way 
type weakness and back pain.  Knee extension and flexion were 
also was 4+/5 with back pain  Left ankle and toe strength was 
5/5.  Right ankle dorsiflexion, plantar flexion and inversion 
were 4+/5, while right ankle eversion was 4/5.  Sensory 
examination of the lower extremities was unremarkable except 
for decreased sensation to light touch and sharp/dull noted 
in a patch at the anterolateral aspect of the right thigh.  

The examiner diagnosed severe lumbar spondylosis with 
multilevel stenosis.  He also diagnosed a history of polio 
and noted that the veteran's right leg weakness and gait 
alteration were due to polio.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999), 
degenerative or traumatic arthritis substantiated by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Code(s) for the specific joint or 
joints involved.  

Limitation of the lumbar spine warrants a 10 percent 
evaluation if it is slight, a 20 percent evaluation if it is 
moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(1999).

Intervertebral disc syndrome warrants a maximum evaluation of 
60 percent and this evaluation is warranted if the syndrome 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

None of the above Diagnostic Codes authorize an evaluation in 
excess of the currently assigned evaluation of 60 percent.

Although 38 C.F.R. § 4.14 precludes the assignment of 
separate evaluations under Diagnostic Code 5293 and 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (1999), the components of the 
disability could be separately rated under a diagnostic code 
for functional impairment of the lumbar spine, and Diagnostic 
Code 8520 for functional impairment of each lower extremities 
due to impairment of the sciatic nerve.

Paralysis of the sciatic nerve warrants an 80 percent 
evaluation if it is complete; with complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
of the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  Incomplete paralysis 
of the sciatic nerve warrants a 60 percent evaluation if it 
is severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (1999).

The evidence shows that the veteran has gait impairment and 
atrophy of the right thigh and calf due to polio rather than 
the service-connected low back disability.  In addition, the 
June 1999 VA examination disclosed only slight loss of 
strength in the lower extremities, as well as normal 
sensation in the lower extremities except for decreased 
sensation in a patch at the anterolateral aspect of the right 
thigh.  Neither the June 1999 VA examination report nor any 
of the other evidence of record provides evidence of more 
than mild incomplete paralysis of the sciatic nerve in either 
lower extremity.  Therefore, an evaluation in excess of 10 
percent would not be warranted for either lower extremity 
under Diagnostic Code 8520.  

Although the veteran has severe functional impairment of the 
lumbar spine, particularly due to pain, the record also 
demonstrates that he retains some useful motion of the lumbar 
spine.  The low back component of the disability would not 
warrant an evaluation in excess of 40 percent since this is 
the evaluation authorized for favorable ankylosis of the 
lumbar spine.  

Consequently, separately evaluating the components of the 
disability would not result in a combined rating in excess of 
the currently assigned 60 percent rating.      

B.  Left shoulder degenerative joint disease 

As mentioned, service connection for degenerative arthritis 
of the lumbar spine and left shoulder was granted in a 
January 1975 rating decision.  The RO, in its August 1999 
rating decision, separated out the veteran's left shoulder 
degenerative joint disease from his back disability and 
assigned a 20 percent rating just for the left shoulder 
degenerative joint disease, effective from the date of claim 
for increase, May 20, 1996.

At the veteran's July 1996 VA joints examination, the VA 
examiner found no evidence of left shoulder swelling and no 
left shoulder deformity.  Range of motion for the left 
shoulder was from 0 to 120 degrees, but the examiner reported 
that with abduction the veteran's left arm could not go 
beyond 120 degrees.  The examiner diagnosed arthritic changes 
of the left shoulder.  

In November 1996, a VA examiner found that the veteran had 
bilateral shoulder abduction and forward flexion through 180 
degrees.  The veteran was able to achieve left shoulder 
external rotation to 90 degrees.  The veteran also had a 
positive impingement sign with respect to the left shoulder.  
There was no swelling or deformity of the left shoulder.  The 
examiner diagnosed degenerative joint disease of the left 
shoulder.

In the June 1999 answer to interrogatories, the veteran's 
treating physician noted that the veteran experienced pain at 
45 degrees when externally rotating his shoulders.  

According to the report of a June 1999 VA examination, the 
veteran is right hand dominant.  At the examination he 
complained of non-radiating pain over the superior aspect of 
the left shoulder.  The veteran complained that his left 
shoulder pain worsened with activity.  Physical examination 
revealed left shoulder active and passive forward flexion to 
114 degrees (limited by pain), extension to 54 degrees, 
active and passive abduction to 95 degrees (limited by pain), 
adduction to 26 degrees, active internal rotation to 52 
degrees, and external rotation to 32 degrees.  The examiner 
reported that strength testing of the left shoulder was 
inadequate due to give-way weakness and pain.  The examiner 
diagnosed, inter alia, left shoulder pain and decreased range 
of motion with tenderness of the rotator cuff musculature on 
palpation.

The RO has rated the veteran's left shoulder disability under 
Diagnostic Codes 5003-5201.  As noted previously, Diagnostic 
Code 5003 provides that degenerative arthritis is to be rated 
on the basis of limitation of motion.

Limitation of motion of the minor arm warrants an evaluation 
of 20 percent if motion is limited to the shoulder level or 
to midway between the side and shoulder level.  A 30 percent 
evaluation is warranted if motion is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1999).

A 10 percent evaluation is warranted for malunion of the 
scapula or nonunion of the scapula without loose movement.  A 
20 percent evaluation is warranted for nonunion of the 
scapula with loose movement or for dislocation of the 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999).

The veteran does not have malunion or nonunion of the 
scapula, nor is there loose movement or dislocation of the 
scapula.  The range of motion results on the June 1999 VA 
examination reflect the extent of limitation of motion due to 
pain.  They show that the veteran was able to forward flex to 
114 degrees and to abduct to 95 degrees.  The extent of 
weakness could not be determined, but there was also evidence 
of weakness.  There is no evidence of incoordination of the 
shoulder, and none of the earlier evidence establishes the 
presence of greater limitation of motion. 
The record reflects that the veteran has not been receiving 
treatment for his left shoulder.  In addition, a September 
1998 report from the Family Practice Clinic at Fort Leonard 
Wood reveals objective findings that include 5/5 upper 
extremity strength.  Therefore, when all pertinent disability 
factors are considered, the Board must conclude that the 
currently assigned evaluation of 20 percent is appropriate 
because the veteran's limitation of motion does not more 
nearly approximate limitation to 25 degrees from the side 
than limitation to midway between the shoulder level and 
side. 

C.  Residuals of a right knee meniscectomy

Service connection for residuals of a right knee meniscectomy 
was also granted in the January 1975 rating decision.  A 
noncompensable rating was assigned under Diagnostic Code 
5259.  That rating was increased to 10 percent in a January 
1997 rating decision, effective the date of receipt of the 
veteran's claim for increase.  

At a July 1996 VA examination of the joints, the veteran 
offered no complaints regarding his right knee.  The examiner 
found no right knee swelling or deformity.  No right knee 
lateral instability, non-union, loose motion, or malunion was 
observed.  The examiner reported that the veteran had limited 
range of motion of the right knee.  He was able to achieve 
right knee excursion from 5 degrees to 130 degrees, whereas 
normal was reported as 0 to 140 degrees of excursion.  X-rays 
showed mild osteoarthritic changes with evidence of slight 
synovial joint effusion, with no fractures or dislocations.  

On a November 1996 VA examination, the veteran exhibited knee 
flexion of 0 to 135 degrees, bilaterally, with pain at the 
extremes of flexion and extension of the right knee.  The 
veteran's right knee was found to be stable.  There was no 
evidence of effusion of the right knee, but there was 
tenderness with palpation of the medial and lateral joint 
lines.  The examiner also noted a well-healed lateral 
incision scar of the right knee from the earlier 
meniscectomy.  The examiner did observe atrophy of the right 
lower extremity, but this was due to a history of polio 
rather than the service-connected disability.  The examiner 
diagnosed right knee degenerative joint disease and commented 
that x-rays showed medial and lateral osteophyte formation 
consistent with degenerative joint disease of both 
compartments as well as the patellofemoral joint.  

A pain clinic note from the St. John's Regional Health Center 
dated in June 1998 states that the veteran had normal muscle 
strength and deep tendon reflexes of the lower extremities; 
no sensory changes were found.  The examiner reported that 
the veteran had full range of motion with respect to both 
knees.  The examiner diagnosed chronic pain of an uncertain 
origin, and he opined that depression may be adding to the 
veteran's disability.  

Review of the June 1999 VA examination report reveals 
complaints of non-radiating right knee soreness of the 
anterolateral area.  The veteran reported that the right knee 
pain worsened with prolonged walking.  He avoided placing 
weight on the right knee and took medication to relieve 
symptoms.  On physical examination, the examiner noted a 
well-healed anterolateral scar and active extension lacking 4 
degrees of full extension and active flexion to 118 degrees.  
The examiner commented that range of motion testing of the 
right knee did produce some back pain.  There was no gross 
instability or crepitus.  Knee extension and flexion were 
found to be 4+/5 in strength and right knee jerk reflex was 
3+.  The examiner diagnosed right knee pain with a history of 
a right knee meniscectomy.  The examiner commented that 
although it was difficult to achieve a good right knee 
examination because of the veteran's back pain, he was of the 
opinion that the knee seemed to range well with minimal 
crepitus when the veteran was relaxed.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation is extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if the condition is symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

There is no objective evidence of locking of the veteran's 
right knee or of frequent episodes of effusion.  Moreover, 
there is no evidence of instability or subluxation.  
Therefore, the disability does not warrant a 20 percent 
evaluation under Diagnostic Code 5258 or even a compensable 
evaluation under Diagnostic Code 5257.

The 1996 VA examination reports and the June 1998 pain clinic 
note all show full or nearly full right knee flexion and 
extension.  The veteran did report pain at the extremes of 
flexion and extension at his November 1996 examination.  The 
most recent VA examination in June 1999 revealed restricted 
right knee excursion to 118 degrees.  The veteran has right 
leg atrophy and gait impairment but they are due to childhood 
polio rather than his service-connected right knee 
disability.  Moreover, little evidence of weakness was found 
on the June 1999 VA examination, there is no other evidence 
of more than slight weakness of the right lower extremity and 
there is no evidence of incoordination due to the service-
connected disability.  Therefore, when all pertinent 
disability factors are considered, the Board must conclude 
that the limitation of motion of the veteran's right knee 
does not more nearly approximate that required for a 20 
percent evaluation than that required for a 10 percent 
evaluation.

Accordingly, an evaluation in excess of 10 percent is not 
warranted for the veteran's right knee disability.  

The medical evidence shows that the veteran's right 
meniscectomy surgical scar is well healed, asymptomatic and 
productive of no functional impairment.  Therefore, it does 
not warrant a separate compensable evaluation.  See Esteban 
v. Brown, 6 Vet.App. 259, at 261-6 (1994).

IV.  Extra-schedular consideration

With respect to all of the disability ratings discussed 
above, the Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required frequent hospitalization for any of the 
service-connected disabilities discussed above.  The 
demonstrated manifestations of the disabilities are 
consistent with the assigned evaluations.  There is no 
indication in the record that the average industrial 
impairment resulting from the disabilities would be in excess 
of that contemplated by the assigned evaluations.  Therefore, 
the Board finds that the criteria for submission for 
assignment of extra-schedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to a compensable evaluation for right ear hearing 
loss is denied.

A 10 percent rating for sinusitis is granted, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent for 
degenerative joint disease of the lumbar spine with a disc 
bulge at L3-L4 is denied. 

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left shoulder is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee meniscectomy is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

